UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PAUL UTAH,

                              Plaintiff,

                       -against-                                     19-CV-10774 (CM)

 STATE POLICE OF NEW YORK; LONG                                  ORDER OF DISMISSAL
 ISLAND LAW ENFORCEMENT; NYPD;
 ALBANY LAW ENFORCEMENT,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action invoking the Court’s federal question

jurisdiction. He alleges that the events giving rise to his claims occurred “[a]ll over the State of

New York,” during the past seven years. By order dated November 21, 2019, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis. The Court

dismisses the complaint for the reasons set forth below.

                                    STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).

        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

                                          BACKGROUND

        Plaintiff Paul Utah filed a complaint and amended complaint in this action on the same

date. 1 In the operative amended complaint, Plaintiff makes the following allegations:

        TD Bank They Put their own Eye there, Wells Fargo Banks They put their own
        eye there. Manipulated my with school staff/grades at ashford University,
        Stingray, Greyhound, that lived and walked around me, Aggr[a]vated
        Har[ass]ment, Intim[i]dations, Assisted Burglary, Illegal Tracking, Illegal
        Manipulations of Computer and technology and cellphone (NY STATE MENTAL
        HEALTH), Use of children, Use of Fire Department, Emt, New York Building,
        Stealing Business ideas, Use of Public Business, Manipulating and Tampering
        with Employees on because of me. Use of Military technology, Use of Brain
        Technology, Active and Retired Military, police Reserves, Manipulated and
        Tampered with my employment, Manipulated and Tampered with my sex life and
        dating. . . . Try to kill me softly. . . Chief of State Police knew about Brain
        Technology on me.

(Am. Compl., ECF No. 4, at 6.)



1
 Plaintiff has also filed numerous other actions within the past few days. See Utah v. MTA
Cooperation et al., ECF 1:19-CV-10671, 1 (S.D.N.Y. filed Nov. 18, 2019); Utah v. Barnes and
Noble, ECF 1:19-CV-10734, 2 (S.D.N.Y. filed Nov. 19, 2019); Utah v. TD Bank, ECF 1:19-CV-
10735, 2 (S.D.N.Y. Nov. 19, 2019).
                                                   2
                                           DISCUSSION

       Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

he can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437.

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend and dismisses the action as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i).

       Plaintiff is warned that further vexatious or frivolous litigation in this Court will result in

an order barring Plaintiff from filing new actions in forma pauperis unless he receives prior

permission. See 28 U.S.C. § 1651.

                                          CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff’s complaint is dismissed as frivolous

under 28 U.S.C. § 1915(e)(2)(B)(i).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

 Dated:    November 27, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge



                                                  3
